Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-14 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the shroud” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (US 6051113) in view of Ding (US 20110220494)
As to claim 1, Moslehi discloses a PVD chamber comprising a plurality of cathode assemblies each having a magnetron (abstract; figure 2: targets 14 and associated DC magnetron or RF magnetron power).
Moslehi, while disclosing targets with magnetron structures, is silent as to the details of the magnetron.
Ding discloses a PVD chamber with DC or RF power provided to a cathode target system (abstract; paragraph 4) in which a magnet assembly with motor and rotation shaft are provided (paragraph 18; figure 1), and a magnet comprising an outer ring of magnets forming a race spaced apparat from a single inner magnet of opposing polarity and mounted to a mounting plate for rotation (figure 3a: mounting plate 306 for magnets 314 and 316 of opposing polarity; figure 3b: details of magnets 314 and 316 with central magnet and outer magnets) and a counterweight opposite the magnets (figure 3: counterweight 308).  Ding discloses the magnet structure allows for a highly adjustable magnetic field depending on the operation performed (paragraphs 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnet of Ding, in the system of Moslehi because this allows for an adjustable magnetic field (Ding at paragraphs 10-11).

 As to claim 2, Ding discloses the magnet race and counterweight mounted to opposing peripheral edges of the mounting plate (figure 3a: location of magnets and counterweight on arm 304).
As to claims 3-5, Ding discloses an embodiment with a ring of 30 magnets (figure 3D).
As to claim 6, Ding discloses rings with various numbers of magnets (figures 3b-d) and explicitly discloses selection of the number of outer power pieces based upon desired field properties (paragraph 58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a desired number of outer magnets, including 23, as Ding discloses embodiments with 20-40 outer magnets (figures 3b and 3d) and explicitly discloses the selection of the number of magnets is a result effective variable.
	As to claim 7, Moslehi discloses a rotating shield for exposing a target through a shroud and shield hole, a target below each cathode assembly, and a rotating pedestal to form a carrier (figure 2: targets 14 under power supplies, rotating substrate support 11 with motor 24 for rotation; figure 8: rotating shield 206 [shown in further detail with exposing holes in figures 9 and 12].
	As to claim 9, Moslehi discloses at least 6 cathode assemblies (figure 10).
	As to claim 10, Moslehi discloses up to 12 targets with associated cathode assemblies (col 11 lines 1-17).  
	As to claim 11, Moslehi discloses a deposition method in which deposition is performed onto a substrate (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the magnet, as disclosed by Ding, in the method of Moslehi, to obtain the improved magnet effects of Ding.
	As to claim 12, Ding discloses an adjustable rotatable magnet system, as discussed above.  One of ordinary skill in the art would recognize such as system is designed to increase erosion uniformity.
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi in view of Ding, as applied to claim 11 above, and further in view of Hofmann (US 20140272684).  
As to claim 13, Moslehi and Ding are silent as to formation of an extreme UV mask blank.
Hofmann discloses a PVD method comprising a cathode material source for deposition onto a substrate (abstract; figure 3). Hofmann also discloses knowledge in the art of using a plurality of cathode units (paragraph 49; figure 2) to deposit a plurality of layers, including alternating layers, within the same vacuum environment (paragraph 14; abstract) to forma structure including an extreme UV mask blank (abstract; paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to form alternating layers, as disclosed by Hofmann, in the system of Hong, because this allows for deposition of a extreme UV mask blank (abstract; paragraph 24).

As to claim 14, Hofmann discloses deposition of alternating layers of Mb and Si
(paragraph 9; paragraph 14/16, 68).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While prior art exists disclosing knowledge in the art of magnetron structures within cooling areas for a target (Ding at paragraph 22), none of the prior art teaches nor suggests a housing surrounding a conductor which surrounds the magnet assembly, the conductor including coolant channels to cool each of the cathode assemblies.

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794